_ EEOC Form § (11/09} AMENDEN

 

 

 

 

 

Charge Presented To: Agencylies) Charge No(s):
CHARGE OF DISCRIMINATION
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act CJ FEPA 563-2019-001011
Statement and other information before completing this form, EEOC
and EEOC
State or focal Agency, ifany
Name fladicate Mr. Ms. Mrs} Home Phone (fact. Area Code) Date of Birth
Gleanice Brown (816) 719-5488 10-11-1966

 

 

 

Street Address City, State and ZIP Code

4512 E. 104th St. Kansas City, Missouri, 64137

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Belleve Discriminated Against
Me o7 Others. (/fmore than two are named, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

 

Name No, Employees, Members Phone No. (Incl, Area Code}
Kansas City Police Department 500+ (816) 234-5510
Street Address City, State and ZIP Code
1125 Locust St. Kansas City, MO, 64108
Name No. Employees, Members Phone No. (Incl, Area Code)
Kansas City, Missouri Fraternal Order of Police 500+ (816) 231-8011
Street Address Clty, State and ZIP Code
527 W. 39th Street #201, Kansas City, MO, 64111
DISCRIMINATION BASED ON (Check oppropriate bax{es}.) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
RACE (-] cotor SEX (] ReLiGion [_] NATIONAL ORIGIN ELE Biceaone
RETALIATION AGE [[] olsasiury [[] GENETIC INFORMATION
[_] OTHER (Specify) ([] CONTINUING ACTION

 

 

THE PARTICULARS ARE fifadditional paper li needed, attach extra sheetis)):

It all started in 2015. For several years prior, my unit's caseloads were too large for us to handle and we constantly asked our supervisors
for more workers to lessen the caseloads. In 2015, Sgt. Murray told our squad that another squad was being formed to help us with our
backlog of cases. The KCPD told the CAC Unit that the assisting squad would handle cases that were over six months old, However, the
supervisors of the assisting squad routinely delayed picking up case files and the case files would sit in the CAC offtce and continuously
accumulate. Then they would close out a majority of the cases even if the cases had significant probable cause, The detectives of the CAC
Unit reported this behavior to the KCPD and the prosecutor's office, but the assisting squad were never held liable, because they stated
that they were not the ones being investigated. On 1-28-2015, the entire unit, except for one detective was suspended and reinstated
four days later. Additionally, the KCPD targeted me and other African American women and had our interviews last substantially more
days longer than our Caucasian and male counterparts. The CAC Unit was suspended due to Sergeant Seward’s alleged findings of
deficiencies. The KCPD and the Jackson County Prosecutor's office intentionally and strategically leaked confidential and internal fi ndings
to Kansas City Star and specifically targeted the African American female detectives because of their race. The KC Star even uses a picture
of a Black Female Detective as the cover of this story.

In January 2016, the investigation was aired on television and our entire unit was suspended. Our unit was reinstated several days later. In
June 2016, | was removed from patrol without explanation. However, | learned later that | was targeted and removed by the Chief of
Police specifically at Prosecutor Jean Peters Baker's request.

In December 2017, | provided a statement to internal affairs about how | felt | was being treated unfairly with regards to the investigation,
as the KCPD would provide false public statements about my tenure working at the Crimes Against Children ("CAC"). HaWever, | did not
realize that this treatment was based upon my race, age and gender until October 2018. =

 

i}
oy
No
=
| want this charge filed with both the EEOC and the State or local Agency, if any. | will advise the NOTARY ~ When necessary for State or Local Agency Requirements
agencies if | change my address or phone number and | will cooperate fully with them in the wv
processing of my charge in accordance with their procedures. =

 

Tswear or affirm that (have read the above charge and that it is tug yo the best of my
fe

 

 

 

knowledge, information and belief.
I declare under penalty of perjury that the above is true and correct. a , on
‘ SIGNATURE OF COMPLAINANT nH
o
C SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
| 2 20) | | a Hor (month, day, year}
Date Charging Party Signghure

 

 

 

“Case 4:20-cv-00920-DGK Document1-1- Filed T1/16/20~ Page t of 3

 
EEOC Form 5 (11/09) AMEN DED

 

 

Charge Presented To: Agencytlies) Charge No(s):
CHARGE OF DISCRIMINATION
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act Ci FEPA
Statement and other information before completing this form. EEOC JSle% ~ 2019 - HOLE

 

and EEOC

 

State or focal Agency, ifany

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheetts)):

After January 2015, the African American women and | were more severely scrutinized and were paid less than our Caucasian male
counterparts, but | was unaware this treatment was because of my race and gender until October 2018. In October 2018, | realized that
the KCPD specifically targeted and discriminated against by race, age and gender by their investigative process and recommendations.
When I had the opportunity to review the report, | realized that the report contained many inconsistencies and falsehoods. The
inconsistencies and falsehoods ranged from supervisors making false allegations of my work ethic and quality, to the more serious false
allegation of finding a .22 caliber gun in my desk. These were all violations of departmental policy. | was recommended to be terminated.
On this day, | realized that this investigation and determination was discriminatory.

The African American Female detectives in the CAC unit were transferred to an entirely different bureau, forced to change positions from
detective to patrol officer, then placed on administrative duty. However, the other Caucasian Male detectives were allowed to remain on
patrol. The African American Female detectives in the CAC Unit never were reinstated their titles as detective.

The KCPD determined that the main cause of issues from the CAC stemmed from the supervision officers mismanagement of the office.
Primarily Sergeant Zink and Captain Paulson’s lack of leadership, guidance and refusal to allow CAC Unit detectives to work overtime and
refusal to provide needed alleviation for the CAC Unit detectives’ heavy workloads. Additionally, Sergeant Zink and Captain Paulson had
a racial and sexual bias against the African American Female detectives in the CAC. Sergeant Zink would maintain a file specifically for the
African American Female detectives in the CAC and was caught tampering with files related to the investigation. Captain Paulson was
allowed to use allegedly purged information against African American Female detectives. Major Lindaman attempted to preempt a
potential racial bias accusation in his interview prior to the recommendation for suspension. Sergeant Seward would publicly inform the
Caucasian Male detectives that they had nothing to worry about, because she would pick and choose which cases were to be submitted.
The Human Resource Commander, Captain Berquist had a history of using racial expletives to address his African American ex wife while
at work, Brad Lemon, FOP’s president also informed the African American detectives in the CAC that there was a racial and sexual

element in KCPD investigation and recommendations; and he further alleged that the African American detectives were being
scapegoated and targeted.

The Review Committee recommended that only the African American women in the unit would receive harsh discipline while Caucasian
Male Younger counterparts only received minimal discipline, if any, and was allowed to return as detectives in the Sex Crimes unit. |
reported to the Fraternal Order of Police representatives that | was discriminated against by my race, age and gender. However, the
Fraternal Order of Police treated me differently based on my race, sex and age, as the Fraternal Order of Police did not provide me with
any legal representation or counsel during any of my proceedings, even though they have provided representation to other similarly
situated younger Caucasian Males.

In December 2018, KCPD's president of the FOP Sgt. Lemon told me on multiple occasions that | would be terminated and if | did not
accept my termination, then my retirement benefits would be jeopardized. The KCPD told me that my retirement benefits were not
secured, even though I contacted the Department's Retirement Board, who advised me that | completed my twenty five years necessary
for retirement. Because of the threat of losing my retirement benefits, | accepted the termination. | was eventually replaced by a person
that was younger than me.

The Internal Affairs Unit did not conduct a proper, unbiased or fair investigation. The investigation was primarily based upon the
memorandums and “findings” of Sergeant Seward and Captain Zink which, as stated, were racially and sexually biased, They intentionally
did not interview a material African American female employee in the CAC unit, because of her race and instead moved this employee to
another location, and opted to interview a retired white female civilian that retired two years prior to the investigation.

 

| want this charge filed with both the EEOC and the State or focal Agency, if any. Iwill advise the ae a cea
agencies if | change my address or phone number and | will cooperate fully with them in the
Processing of my charge in accordance with their procedures.

 

I swear or affirm that Ihave read the above charge and that it is true to the best of my

 

 

knowledge, information and belief.
SIGNATURE OF COMPLAINANT

| declare under penalty of perjury thet the above is true and correct.

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year}

 

 

Case 4:20-cv-00920-DGK Document 1-1 Filed 11/16/20 Page 2 of 3

 

 
EEOC Form (11/09) AUC DED

 

 

i Charge Presented To: Agencyties) Charge No(s):
CHARGE OF DISCRIMINATION
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act CT] FEPA
Statement and other information before completing this form. ["] eeoc SuU%- ZOL4 - O01 O'f

 

and EEOC

 

State or local Agency, ifany

 

THE PARTICULARS ARE (If additional paper is needed. attach extra sheet(s)}:

KCPD's punishment for the African American Female detectives in the CAC unit was also more severe compared to our Caucasian male
counterparts. There were vague and unclear applications of the procedures describing how to conduct investigations in the CAC Unit.
This caused every single detective in the CAC to make “procedural” violations, even though they were complying with the mandated
procedures at the time. However, the African American Female officers were punished more severely for these offenses. Additionally,
the KCPD submitted substantially fewer cases against Caucasian and Male detectives compared to African American female detectives.
Also, the supervisors would specifically target the African American female detectives in the CAC unit by assigning them cases that their
Caucasian male counterparts were previously assigned to and punishing the African American female detectives for any deficiencies or
untimeliness stemming from these files.

Additionally, the KCPD retaliated against all of the African American women by placing them on administrative assignments and had
our ability to make arrests taken away from us, while our Caucasian Male counterparts were able to maintain their status and some were
promoted,

The KCPD also allowed Jean Peters Baker to specifically target the African American detectives in the CAC and use them as scapegoats to
shield herself from their own culpability for her failure to prosecute and mismanagement of multiple cases that the CAC sent to the
Jackson County Prosecutor's office.

After the investigation was completed, the KCPD refused to use the same “Quality Control” unit to apply its practices to other units as
they did not want the unit to adversely affect other units with their investigation.

Because of my forced retirement, | not only lost my career, but | lost substantial benefits from retiring early. KCPD's behavior has
additionally tarnished my public reputation, damaged me emotionally, and humiliated me publicly.

 

| want this charge fited with both the EEOC and the State or local Agency, [Fany. | will advise the | NOTARY When necessary for State of Local Agency Requirements

agencies if | change my address or phone number and | will cooperate fully with them in the
Processing of my charge in accordance with their procedures.

 

Tswear or affirm that | have read the above charge and that it Is true to the best of my

 

 

knowledge, Information and belief,
SIGNATURE OF COMPLAINANT

| declare under penalty of perjuryhat the above is true and correct,

    

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

  
 

Charging Party Signgture

ase 4:20-cv-00920-DGK Document 1-1 Filed 11/16/20 Page 3 of 3

 

 

 
